Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney S. Dalal on 8/24/2021.

The application has been amended as follows: 

In claim 1 line 2 after “layer” insert --- comprising delivering a submucosal injection of a composition into the first tissue layer further ---.
In claim 1 line 3 delete the first occurrence of “a” and insert --- the ---.
In claim 1 line 8 after “etherified starches” insert --- comprise a carboxymethyl starch and a salt thereof”
In claim 1 line 11 delete “; and” and insert --- .---.
In claim 3 line 1 delete “etherified starches comprise [[:]] a carboxymethyl starch and a salt thereof;”
Delete lines 12 and 13 of claim 1.
In claim 10 line 8 delete “trachea” and insert – tracheal mucosa ---.

In claims 24,48 and 54 line 1 delete “A composition for submucosal injection,” and insert --- A submucosal injection composition ---.
Cancel claim 47.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a submucosal injection composition comprising the instant biocompatible starch having a molecular weight of 3000 to 2,000,000 daltons, a water absorbency of twice its weight, a particle size ranging from 0.5 micron meters to 1000 micron meters; wherein the biocompatible starch makes up 1-25% wt% of the composition having a viscosity ranging from 9 mPas to 150000 mPa.s at 25 degree C. CN 106267379 appears to be the closest prior disclosing a submucosal injection agent comprising hydroxyethyl starch solution, not an etherified starch comprising  a carboxymethyl starch as claimed. CN 103957954 appears to be another closest prior disclosing a submucosal injection agent comprising polysaccharide, not a modified starch as instantly claimed. CN 101497670 teaches a topical application of pregelatinized modified starch to a wound, not a submucosal application as instantly claimed. CN 101785873 teaches the application of a modified starch foam by direct spraying, not a submucosal application as instantly claimed. CN 101121041 teaches the application of a modified etherified starch or esterified starch to a wound by direct spraying, not a submucosal application as instantly claimed.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616